Citation Nr: 0804261	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the appellant qualifies as a surviving spouse, based 
on effective date of marriage, for the purposes of basic 
eligibility to Dependency and Indemnity Compensation (DIC), 
death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1980.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the appellant's claim for 
DIC, death pension and accrued benefits.  The appellant 
perfected a timely appeal of this determination to the Board.


FINDINGS OF FACT

1. The appellant was not married to the veteran for one year 
or more before the veteran's death.

2. The appellant did not have a child born of the marriage, 
or born to her and the veteran before the marriage.

3. The appellant married the veteran over 20 years after the 
termination of the veteran's last period of service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for DIC, death pension benefits, 
and accrued benefits purposes are not met.  38 U.S.C.A. 
§§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The appellant argues that she is entitled to DIC, death 
pension, and accrued benefits, as the veteran's surviving 
spouse.

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation if the marriage to the 
veteran occurred before or during his or her service.  Death 
pension, Compensation, and DIC benefits will also be paid to 
a surviving spouse (1) who was married to the veteran for one 
year or more, (2) who had a child born of the marriage, or 
born to them before the marriage, or (3) in the case of 
compensation and DIC benefits, who was married to the veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated.  
38 C.F.R. § 3.54; See 38 U.S.C.A. §§ 1102, 1304, 1541.

The marriage certificate of the appellant and the veteran 
indicate that they were married on September [redacted], 2004.

The veteran's death certificate indicates that he died on 
January [redacted], 2005. 

In her September 2005 notice of disagreement, the appellant 
argued that VA medical providers were negligent in failing to 
diagnose the veteran's illness earlier.  The appellant 
furthermore argued that the veteran passed away sooner than 
he otherwise would have if the medical providers had 
diagnosed and began treating him earlier and, therefore, she 
should be entitled to some compensation or pension benefits.

After reviewing the record, the Board finds that DIC, death 
pension, and accrued benefits are not warranted in the 
instant case.  The Board acknowledges the appellant's 
arguments.  However, where the law is dispositive of the 
claim, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this case, the appellant was not married 
to the veteran for one year or more, and did not have a child 
with the veteran born of or before the marriage.  Also, she 
married the veteran over 20 years after the termination of 
the veteran's last period of service, and thus was not 
married to the veteran before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated.  Thus, the appellant does not meet 
the statutory and regulatory requirements to qualify for 
pension, compensation, or DIC.

Accordingly, the appellant does qualify as a surviving spouse 
for the purposes of basic eligibility to DIC, death pension, 
and accrued benefits.


ORDER

Entitlement to DIC, death pension benefits, and accrued 
benefits as a surviving spouse of a veteran is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


